MEMORANDUM**
Luis Alexander Villagran Monterroso, a native and citizen of Guatemala, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s denial of his application for cancellation of removal under 8 U.S.C. § 1229b(b). We have jurisdiction under 8 U.S.C. § 1252. We review de novo, Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), and deny the petition.
The BIA correctly determined that Villagran Monterroso is ineligible for cancellation of removal because he does not have a qualifying spouse, parent or child. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada, 293 F.3d at 1093-94. Because the INS commenced removal proceedings after April 1, 1997, IIRIRA’s permanent rules apply, and Villagran Monterroso is not eligible for suspension of deportation. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602 (9th Cir.2002).
Villagran Monterroso’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act (“NA-CARA”) is foreclosed by this court’s decision in Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002) (rejecting equal protection challenge based on NACARA’s asylum filing deadlines).
*145We reject Villagran Monterroso’s remaining contentions.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.